Hood in his answer stated that after the recovery in ejectment by the heirs he purchased their right, and denied any knowledge of Bennet's design to sell the whole of the land; but, on the contrary, averred that *Page 104 
Bennet, being a man of weak mind, and connected by marriage with complainant, was prevailed on to convey a part of the land to him under a belief that it was a conveyance in trust. Bennet occupied the land afterwards, and often in complainant's presence said he had not sold to him. Afterwards complainant conspired with some of the neighbors to drive Bennet from the neighborhood, and Bennet was taken and beaten, confined and ill-treated; and while thus confined complainant forced upon him a note of one Bizzell for $40, and the sum of $4 in money, and then alleged that he had bought and paid for the land.
The cause was heard on bill, answer, and depositions, and the Court's opinion was delivered by
No doubt can be entertained but that it was the intention of the parties that the whole of Bennet's land should be conveyed to the complainant; but the circumstances attending the purchase (let Bennet's character have been so bad) were so oppressive as that he could not be considered a free agent in making the sale. And although (198) in the present proceedings the sale which he made cannot be disturbed, yet I think the Court ought not to assist in rectifying a mistake which was made in the deed obtained under such circumstances.
It may be asked whether Bennet shall retain the money paid and the land also. The answer is that the bill is not so framed as that relief can be given as to the money paid; if it were, and the complainant proffered to reconvey the land, which was conveyed to him, an inquiry of that sort would be made; or if there were a cross bill I should be for rescinding the contract and decreeing the money paid to be returned. As that is not done, and the complainant wishes the contract to be fully carried into effect, for the reasons given before, I think the bill ought to be dismissed.